UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Address of principal executive offices) Arnold Investment Counsel Incorporated 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Name and address of agent for service) Registrant's telephone number, including area code: (262) 303-4850 Date of fiscal year end: June 30 Date of reporting period: December 31, 2011 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) SEMIANNUAL REPORT The Primary Trend Fund DELAFIELD, WISCONSIN DECEMBER 31, 2011 MESSAGE TO SHAREHOLDERS… “The political antics of 2011 unfortunately are just a precursor to the quadrennial circus that we must endure next year during the Presidential election year… The current correction has been well advertised… Volatility will persist as this summer swoon subsides, but we feel it will be to the upside in the remaining months of 2011 before the quadrennial circus…dampen[s] equity spirits in 2012.” The Primary Trend Fund June 30, 2011 – Annual Report The summer swoon lasted into the fall (early October to be precise) and penalized stocks for an additional -10% (large caps) to as much as -20% (small caps). In the process, investor sentiment cratered and became overly bearish with visions of a global recession spooking Wall Street. With uncertainty so prevalent, the U.S. stock market was looking to the overseas bourses for some guidance. But time and time again European stock market action dictated some very ugly overnight S&P futures trading – some of which translated to sell-offs at the opening bell on the New York Stock Exchange, while others were phantom fear mongering that fell victim to the illiquid futures market during the overnight session. Either way, this vicious cycle of the European Crisis calling the shots in our own financial markets here in the U.S. needed to be broken. Along came October 4, 2011, and U.S. equities were flushed on the opening as came to be expected, but then launched an intraday rally that caught most institutional investors and their puppet network (read CNBC) by surprise. Intraday gains ranged anywhere from +4.6% by the S&P 500 Index of blue-chip stocks to +7.8% for the Russell 2000 Index of small-cap stocks. The final months of 2011 saw equity prices scratch and claw their way back to the early August breakdown levels when the debt-ceiling dance began and the Washington leadership failed us once again. From Point A to Point B, the stock market (as measured by the S&P 500 Index) did absolutely nothing during 2011 – it closed 2010 at 1,257.64 and closed the 2011 year at 1,257.60. It was the headline news that created the huge volatile swings throughout the year: the death of bin Laden; the cascading European Crisis; our Treasury bond-rating downgrade; and the MF Global implosion. While the first half of the year generally was favorable to investors, it was the widespread red ink in the second half that perpetuated the dour mood on both Main Street and Wall Street. For the six months ended 12/31/11, the S&P 500 Index posted a total return of -3.69% and the Russell 2000 Index registered a -9.77% total return. For the same six-month period, The Primary Trend Fund slightly outperformed its S&P 500 benchmark with a -1.14% total return. Avoidance is a Virtue There is one investment lesson that seemed especially rewarding over the past six months…sometimes it’s not what you own, but what you don’t own, that makes the grade. Of the ten S&P 500 sectors, the Primary Trend Fund portfolio dramatically underweighted the four worst-performing sectors during the second half of 2011 (17.7% for the Fund vs. 39.9% for the S&P 500). This minimal exposure to Energy (5.9% vs. 12.3%), Financials (7.6% vs. 13.4%), Industrials (4.2% vs. 10.7%) and Materials (0% vs. 3.5%) was one of the major contributing factors to “bleeding less” than the overall market. Despite our underweighting currently, Energy might very well become a growing investment in the Fund over the coming months. Historically, we have emphasized the internationally-integrated “Big Oil” companies with their diversified operations and healthy dividend yields. However, natural gas prices are now trading at $2.50 per mcf (million cubic feet), down a whopping 80% from their early 2008 peak prices of over $13/mcf. Sentiment toward the natural gas producers has turned decidedly bearish. This, in turn, has piqued our interest. We have added Encana (Canadian natural gas) to the portfolio and will most likely make additional investments in this industry and ancillary beneficiaries as we MESSAGE TO SHAREHOLDERS…(continued) move further into 2012. Based on the price of crude oil (near $100 per barrel), Big Oil companies are neither overvalued nor undervalued as a group. The Fund also currently owns Petrobras (global exploration & production) and Transocean (rig operator). Financials have been the pariah on Wall Street ever since this sector peaked in early 2007 – a full six months before the stock market peaked and one year before the first rumors even surfaced regarding the Bear Stearns collateralized debt securities collapse. While we did add to our Financials with an investment in Morgan Stanley (investment banking), we believe financial stocks, in the aggregate, are trading much like tech stocks did during the aftermath of the tech bubble bust in 2000…many quick and dramatic rallies followed by further selling. Financials are not exhibiting leadership qualities and are most likely going to remain extremely underweighted in the Primary Trend Fund for the remainder of 2012. Besides Morgan Stanley, we also own banking giant JPMorgan Chase and one of the best-of-breeds regional banks in US Bancorp. The Health Care sector continues to be well represented in the Fund with a 20.2% overweighting vs. the S&P 500’s weighting of 11.9%. The reasons remain intact: 1) drug stocks are still undervalued relative to the market and are still somewhat contrarian plays; 2) growth prospects, while less-than-robust, are considered stable in this global uncertainty; and 3) the dividend yields on the group in general, and our holdings in particular, are extremely attractive. Recent gains over the past year may be an opportunity for us to trim our Health Care holdings to a market weighting as 2012 unfolds. Euro-Pain Union “Bulls can make money, bears can make money, but pigs get slaughtered.” In terms of the Euro Crisis, that old saying rings loud and clear as the PIIGS (Portugal, Italy, Ireland, Greece and Spain) are getting killed in the bond market and the market of public opinion. Austerity is foreign to those countries (no pun intended). The pandemic socialist economics espoused by that region have brought the European community to the brink – and nobody wants to make the tough choices. The imbedded “entitlement society” that has run wild throughout many nations overseas is a difficult animal to tame, as can be witnessed by Greece, Italy and now Portugal, who is again in the fiscal crisis crosshairs. Austerity is the decisive action to be taken in 2012both here and abroad. The U.S. should lead by example before we become the next Greek Tragedy. The geopolitical environment will continue to pull on investors’ emotions during 2012, whether it is the social/governmental uprisings in Northern Africa and the Middle East or the fiscal crisis befalling the Eurozone. Technically Speaking The “January Barometer,” the “Super Bowl Indicator,” and now the “Golden Cross”…all three of these Wall Street wizardries are flashing a green light here in early February. While we make light of some of the technical indicators that have become legendary in financial circles, the truth of the matter is that the stock market is showing some impressive strength already in the New Year. Market breadth, as measured by the New York Stock Exchange Advance-Decline Indicator, has been hitting new all-time highs – a harbinger of further strength by the stock market indices themselves. Corporate America has been retooling, getting lean and improving its balance sheet profile. Valuations based on price-earnings multiples (P/E ratios) and earnings-per-share growth prospects are not extended at all. While we are fairly bullish on the prospects for equity prices in 2012, there are three story lines that we feel will monopolize this year’s headlines and create a cloud of uncertainty over the markets: 1) anything emanating from the PIIGS, the European Union or the International Monetary Fund; 2) the surreal obsession with the jobs numbers and the unemployment rate (a lagging indicator, mind you); and 3) the “Quadrennial Circus” and the tug-o-war during the next nine months over who will lead the U.S. out of this economic and fiscal quagmire. We are forewarning that it will be paramount to avoid the noise…focus on the forest through the trees. 2 MESSAGE TO SHAREHOLDERS…(continued) The tone of the market has improved dramatically since that “flush” in early October. As we write, the Dow Jones Industrial Average and NASDAQ Composite have both just attained new cyclical recovery highs off of the 2009 bottom. It will be important for the S&P 500 Index, Dow Jones Transportation Average and other indices to follow suit. As value-oriented investors, we are forever looking to “buy low and sell high”…and 2012 should provide us with a great number of opportunities to do just that on your behalf. We thank you for your steadfast belief in us and our long-term investment philosophy. Our best regards, Lilli Gust Barry S. Arnold President Vice President Chief Investment Officer Summary of Investments by Sector (Unaudited) Percent of Sector Investment Securities Short-term Investments 24.6% Health Care 20.2% Consumer Staples 14.5% Information Technology 11.0% Financials 7.6% Consumer Discretionary 6.4% Energy 5.9% Industrials 4.2% Telecommunication Services 3.3% Utilities 2.3% Total Investments 100.0% Top Ten Equity Holdings (Unaudited) Percent of Security Investment Securities Eli Lilly & Co. 5.7% Abbott Laboratories 5.4% Pfizer, Inc. 5.2% Intel Corp. 4.9% Wal-Mart Stores, Inc. 4.9% Molson Coors Brewing Co., Class B 4.7% Johnson & Johnson 4.0% DreamWorks Animation SKG, Inc., Class A 4.0% General Electric Co. 3.7% Microsoft Corp. 3.5% Total 46.0% 3 EXPENSE EXAMPLE (Unaudited) For the Six Months Ended December 31, 2011 As a shareholder of the Primary Trend Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2011 to December 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Beginning Ending Expenses paid account value account value during period 7/1/11 12/31/11 7/1/11-12/31/111 Actual $ 988.60 Hypothetical (5% return before expenses) 1,000.00 1,014.90 10.13 1 Expenses are equal to the Fund’s annualized expense ratio of 2.00% for the period from July 1, 2011 through December 31, 2011, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund is contractually obligated to limit annual expenses to 2.00% of its average daily net assets for the fiscal year. 4 PORTFOLIO OF INVESTMENTS As of December 31, 2011 (Unaudited) The Primary Trend Fund Shares Value COMMON STOCKS (75.4%) CONSUMER DISCRETIONARY (6.4%) Media (4.0%) DreamWorks Animation SKG, Inc., Class A* $ Multiline Retail (2.0%) Kohl’s Corp. Specialty Retail (0.4%) Pacific Sunwear of California, Inc.* Total Consumer Discretionary CONSUMER STAPLES (14.5%) Beverages (4.7%) Molson Coors Brewing Co., Class B Food & Staples Retailing (4.9%) Wal-Mart Stores, Inc. Food Products (4.9%) Kraft Foods, Inc., Class A Unilever N.V. ADR Total Consumer Staples ENERGY (5.9%) Energy Equipment & Services (1.3%) Ocean Rig UDW, Inc.* Transocean Ltd. Oil, Gas & Consumable Fuels (4.6%) Encana Corp. Petroleo Brasileiro S.A. ADR Total Energy FINANCIALS (7.6%) Capital Markets (2.0%) Morgan Stanley Commercial Banks (3.3%) U.S. Bancorp See notes to financial statements. 5 PORTFOLIO OF INVESTMENTS (continued) As of December 31, 2011 (Unaudited) The Primary Trend Fund (continued) Shares Value COMMON STOCKS (75.4%) (continued) FINANCIALS (7.6%) (continued) Diversified Financial Services (2.3%) JPMorgan Chase & Co. $ Total Financials HEALTH CARE (20.2%) Pharmaceuticals (20.2%) Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Health Care INDUSTRIALS (4.2%) Industrial Conglomerates (3.7%) General Electric Co. Marine (0.5%) DryShips, Inc.* Total Industrials INFORMATION TECHNOLOGY (11.0%) Communications Equipment (2.5%) Cisco Systems, Inc. Semiconductors & Semiconductor Equipment (5.0%) Intel Corp. Software (3.5%) Microsoft Corp. Total Information Technology TELECOMMUNICATION SERVICES (3.3%) Diversified Telecommunication Services (3.3%) Verizon Communications, Inc. UTILITIES (2.3%) Water Utilities (2.3%) Aqua America, Inc. Total Common Stocks (Cost $11,107,300) See notes to financial statements. 6 PORTFOLIO OF INVESTMENTS (continued) As of December 31, 2011 (Unaudited) The Primary Trend Fund (continued) Principal Amount Value SHORT-TERM INVESTMENTS (24.6%) Commercial Paper (10.8%) $ General Electric Co., 0.01%, 1/04/2012(a) $ General Electric Co., 0.01%, 1/17/2012(a) U.S. Bank, 0.05%, 1/23/2012(a) U.S. Bank, 0.07%, 1/9/2012(a) U.S. Bank, 0.09%, 1/17/2012(a) U.S. Bank, 0.09%, 1/18/2012(a) Variable Rate Demand Notes (13.8%) American Family Financial Services Demand Note, 0.10%(b) Total Short-Term Investments (Cost $3,606,800) TOTAL INVESTMENTS (100.0%) (Cost $14,714,100) Other Assets less Liabilities (0.0%) NET ASSETS (100.0%) $ * Non-income producing. (a) Each issue shows the rate of the discount at the time of purchase (b) Variable rate security; the coupon rate shown represents the rate at December 31, 2011. ADR – American Depository Receipt See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES December 31, 2011 (Unaudited) The Primary Trend Fund Assets: Investments, at Value (Note 2a): Common Stocks $ Short-Term Investments Total Investments (Cost $14,714,100) Cash Dividends Receivable Interest Receivable Prepaid Expenses and Other Assets Total Assets Liabilities: Accrued Investment Advisory Fees (Note 3) Professional Fees Transfer Agent Fees Administration and Accounting Fees Other Total Liabilities Net Assets $ Shares Outstanding Net Asset Value, Offering and Redemption Price Per Share $ Net Assets Consist of: Capital Stock ($0.01 par value, 30,000,000 shares authorized) $ Accumulated Undistributed Net Investment Income Accumulated Net Realized Loss on Investments ) Net Unrealized Depreciation on Investments ) Net Assets $ See notes to financial statements. 8 STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2011 (Unaudited) The Primary Trend Fund Investment Income: Dividends* $ Interest Total Income Expenses: Investment Advisory Fees (Note 3) Administration and Accounting Fees Shareholder Servicing Costs Professional Fees Registration Fees Printing & Postage Directors Custodial Fees Pricing Insurance Other Total Expenses Before Reimbursement Less Expenses Reimbursed By Advisor ) Total Expenses Net Investment Income Net Realized Loss on Investments ) Change in Net Unrealized Depreciation on Investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets From Operations $ ) * Net of foreign tax withholding of $1,660. See notes to financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS The Primary Trend Fund Six Months Ended December 31, Year Ended June 30, 2011 (Unaudited) Operations: Net Investment Income $ $ Net Realized Gain (Loss) on Investments ) Change in Net Unrealized Appreciation (Depreciation) on Investments ) Net Increase (Decrease) in Net Assets from Operations ) Distributions to Shareholders: From Net Investment Income ) ) Decrease in Net Assets from Distributions ) ) Fund Share Transactions: Proceeds from Shares Sold Reinvested Distributions Cost of Shares Redeemed ) ) Net Decrease in Net Assets from Fund Share Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of Period End of Period $ $ Accumulated Undistributed Net Investment Income at End of Period $ $ Transactions in Shares: Sales Reinvested Distributions Redemptions ) ) Net Decrease ) ) See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table shows per share operation performance data, total investment return, ratios and supplemental data for each of the periods ended: Six Months Ended Year Ended June 30, December 31, (Unaudited) The Primary Trend Fund Per Share Operating Performance Net Asset Value, Beginning of Period $ Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments ) ) ) Total from Investment Operations ) ) ) Less Distributions: From Net Investment Income ) From Net Realized Gains — — — ) ) ) Total Distributions ) Net Increase (Decrease) Net Asset Value, End of Period $ Total Investment Return )%* % % )% )% % Ratios and Supplemental Data Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Net of Waivers, Reimbursements and Recoupments %** % Before Waivers, Reimbursements and Recoupments %** % Ratio of Net Investment Income to Average Net Assets: Net of Waivers, Reimbursements and Recoupments %** % Before Waivers, Reimbursements and Recoupments %** % Portfolio Turnover %* % * Not annualized ** Annualized See notes to financial statements. 11 NOTES TO FINANCIAL STATEMENTS December 31, 2011 (Unaudited) 1. Organization The Primary Trend Fund, Inc. (The “Fund”), a Wisconsin Corporation, began operations on September 15, 1986.The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified investment management company.The Fund seeks capital growth and income. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. a. Securities listed on a national securities exchange are valued at the last sale price.Securities that are traded on the NASDAQ National Market or the NASDAQ SmallCap Market are valued at the NASDAQ Official Closing Price.If no sale is reported, the average of the last bid and asked prices is used.Other securities for which market quotations are readily available are valued at the average of the latest bid and asked prices.Debt securities (other than short-term instruments) are valued at prices furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Board of Directors.Securities with maturities of 60 days or less are valued at amortized cost. Generally accepted accounting principles (“GAAP”) defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Common Stocks. Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Short-Term Investments.Short-term investments are valued using amortized cost, which approximates fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. 12 NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2011 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks* $ $
